       Case 3:20-cr-00088-TSL-FKB Document 32 Filed 09/14/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

UNITED STATES OF AMERICA

v.                                               CRIMINAL NO. 3:20-cr-00088-TSL-FKB

MARK ANTHONY COLEMAN

GOVERNMENT’S MOTION FOR AN EXTENSION OF TIME TO FILE A RESPONSE
      TO DEFENDANT’S FIRST MOTION TO DISMISS INDICTMENT

       COMES NOW the United States Attorney, by and through his undersigned assistant, and

respectfully moves the Court for an extension of time to file its response to Defendant Mark

Anthony Coleman’s First Motion to Dismiss Indictment and Memorandum in Support [Dkt. Nos.

25 and 26]. The undersigned has not had sufficient time to research, review and prepare its

response.    Counsel for the Defendant was contacted and has no objection to the requested

extension.

       WHEREFORE, the Government prays the Court enter its order granting the requested

extension of time until October 5, 2020.

       RESPECTFULLY submitted, this the 14th day of September, 2020.

                                                 D. MICHAEL HURST, JR.
                                                 UNITED STATES ATTORNEY

                                           By:   /s/ Glenda R. Haynes__________
                                                 GLENDA R. HAYNES (MSB#2132)
                                                 Assistant United States Attorney
                                                 501 E. Court Street, Suite 4.430
                                                 Jackson, Mississippi 39201
                                                 Phone: 601.965.4480
                                                 Email: Glenda.Haynes@usdoj.gov
       Case 3:20-cr-00088-TSL-FKB Document 32 Filed 09/14/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, Glenda R. Haynes, hereby certify that on this day, I have this day filed the foregoing with

the Clerk of the Court using the electronic filing system, (“ECF”), which sent notification to all

parties of record.

       This the 14th day of September, 2020.

                                                     /s/ Glenda R. Haynes__________
                                                     GLENDA R. HAYNES
                                                     Assistant United States Attorney




                                                 2
